Citation Nr: 0902758	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected arthritis of the 
thoracolumbar spine.  

2.  Entitlement to an initial disability rating of 70 percent 
for the service-connected panic disorder with generalized 
anxiety disorder.  




REPRESENTATION

Appellant represented by:	David Huffman, Attorney





WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
September 1995 and with the National Guard from February to 
July 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

A videoconference hearing was held at the RO in November 
2006.  The veteran testified in person at a hearing held at 
the RO before the undersigned Veterans Law Judge in November 
2008.  

The Board notes that the veteran presented testimony 
regarding her headaches, as well as her cervical spine and 
gastrointestinal disabilities, at the hearing held in 
November 2008.  

The RO had granted service connection for arthritis of the 
cervical spine and associated cluster headaches in the 
September 2004 rating action.  The veteran noted disagreement 
with the assigned disability rating in a statement received 
in October 2004.  

The RO increased the ratings for each disability in an April 
2006 rating action, and a Statement of the Case (SOC) was 
issued in July 2007.  A Supplemental Statement of the Case 
(SSOC) was issued in November 2007.  Neither the veteran nor 
her representative perfected a timely appeal in regard to the 
assignment of higher ratings for arthritis of the cervical 
spine and the associated cluster headaches.  

In regard to her gastrointestinal disability, in an August 
2008 rating action, service connection was granted for 
irritable bowel syndrome (IBS).  A timely Notice of 
Disagreement (NOD) was not received within a year regarding 
the assigned ratings.  Therefore, the Board will only review 
those matters as listed on the first page of this document.  

The RO received additional argument and documents from the 
veteran's representative subsequent to the most recent 
Supplemental Statement of the Case (SSOC) issued in November 
2007.  

This information was sent without a waiver of consideration 
by the RO.  As this information is essentially duplicative, 
the Board will undertake adjudication of the case.  


FINDINGS OF FACT

1.  The service-connected thoracolumbar spine disability is 
shown to be manifested by pain on use with a resulting severe 
functional loss; neither ankylosis of the thoracolumbar spine 
nor incapacitating episodes due to intervertebral disc 
disease are demonstrated.  

2.  The service-connected psychiatric disability picture is 
shown to be manifested primarily by symptoms that included 
panic attacks, depression, anxiety and sleep impairment, but 
findings of significant impairment in memory, gross 
impairment in communication, grossly inappropriate behavior, 
inability to perform any occupational tasks or persistent 
danger of hurting herself or others reflective of total 
social and industrial impairment are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 40 percent for the service-connected 
thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5242, 5243 
(2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 70 percent for the service-connected panic 
disorder with generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  Notice as to what evidence is needed, as 
well as the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided.  See, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The letters in June 2004, and August 2008, provided 
pertinent notice and development information.  

Although all of the notices were not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that her claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims folder or she has 
been notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The Board's analysis will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in 
the claims file shows, or fails to show, with respect to the 
claims for increase.  

The record contains statements and testimony by the veteran, 
her service treatment records, her private treatment records 
that date from 2004, her VA outpatient records that date from 
2004, and reports of her VA examinations conducted in 
September 2004 and March 2007.  


General criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

However, these statements regarding the severity of the 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

Even though the RO increased the schedular rating for the 
veteran's psychiatric disabilities during the appeal, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran has not indicated her desire to withdraw this 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  


Criteria and analysis for a higher evaluation for lumbar 
spine disability

Based on the medical record, service connection was granted 
for traumatic arthritis of the thoracolumbar spine in a 
September 2004 rating action by the RO.  A 40 percent 
evaluation was assigned under Diagnostic Code 5242, effective 
in July 2003.  Since then, the veteran has been granted a 
separate disability rating for sciatica involving the right 
lower extremity.  

As the veteran has been granted service connection for 
arthritis, the Board will consider the regulations that 
pertain to this disease.  Arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Under Diagnostic Code 5242 and the General Rating Formula for 
Diseases and Injuries of the Spine, an evaluation of 50 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine and an evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.  

There is no medical evidence, nor does the veteran contend, 
that she is experiencing ankylosis of her spine, to include 
the thoracolumbar segment, and so entitlement to an 
evaluation in excess of 40 percent for the service-connected 
lumbosacral spine disability under Diagnostic Code 5242 is 
not for application in this case.  

The Board also considered Diagnostic 5243, which evaluates 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's thoracolumbar disability during the 
relevant time period, and so her back disability may not be 
evaluated on the duration of incapacitating episodes.  

Moreover, the veteran has been assigned a separate rating for 
the sciatica of the right lower extremity.  That matter is 
not before the Board for the purpose of appellate 
consideration.  Otherwise electrodiagnostic studies have been 
normal.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a rating in excess of 40 percent during 
the appeal.  


Criteria and analysis for a higher evaluation for panic 
disorder with generalized anxiety disorder

Based on in-service symptomatology, service connection was 
granted for panic disorder with generalized anxiety disorder 
in the September 2004 rating action.  A 30 percent evaluation 
was assigned under Diagnostic Code 9400, effective in July 
2003.  In a January 2007 rating action, the RO increased the 
rating to 70 percent, effective in July 2003.  

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

In regard to industrial impairment, the veteran is currently 
shown to be unemployed.  However, there was no evidence of 
disturbed thought or behavioral processes.  Her thought 
process was considered logical and coherent.  Further, there 
was no evidence of communication problems as she answered 
questions readily and directly.  In recounting her symptoms, 
the veteran did not indicate problems involving routine 
behavior, self-care or conversation.  

In considering her social impairment, the veteran reported 
that she was extremely anxious and had recurrent bouts of 
depression.  She was noted to be supported and assisted by 
both of her parents.  She had two children and did not report 
any relationship problems.  She has reported suicidal 
ideation but no attempts.  She also reports daily panic 
attacks.  

Although these findings are not inconsistent with a 70 
percent evaluation, they are indicative of a higher 
evaluation based on total social and industrial 
inadaptability.  

In this case, significantly, there is no showing of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or persistent danger of hurting herself or others.  

While there is some evidence of sleep impairment, depressed 
moods and panic attacks, these manifestations do not reflect 
total social and industrial impairment as required by the 
applicable rating criteria.  There was no reported inability 
to perform activities of daily living.  The veteran to some 
extent appeared to be able to function independently, 
appropriately and effectively.  She was oriented, rather than 
disoriented.  

For the most part, the assigned GAF scores have ranged from 
55 to 65.  The VA examiner in March 2007 reported a score of 
50.  A score such as the veteran's reflects serious social 
and occupational impairment consistent with his being 
"unable to keep a job."  

However, a 70 percent evaluation takes into consideration 
such increased symptoms during periods of significant stress.  
Further, the reported GAF scores are not controlling, but 
must be addressed in assigning an overall disability rating 
as they represent the assessment of trained medical 
observers.  

The veteran does have panic disorder with generalized anxiety 
disorder, and it is recognized that it is a significant 
disability for her.  The current 70 percent evaluation 
recognizes that it is manifested by occupational and social 
impairment.  

However, is considering the criteria for the current 70 
percent evaluation, the veteran's disability picture is not 
shown to be manifested by more than disturbances in 
motivation and mood (i.e., depression) and by difficulty in 
establishing and maintaining effective work and social 
relationships.  

Thus, the preponderance of the evidence is against the 
veteran's claim for increase, and the benefit sought on 
appeal is denied.  


ORDER

An increased, initial evaluation in excess of 40 percent for 
the service connected lumbar spine disability is denied.  

An increased, initial evaluation in excess of 70 percent for 
the service connected panic disorder with generalized anxiety 
disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


